DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2014/0139606, hereafter Sakai) in view of Eto et al. (JP 2009-000839, hereafter Eto), Brewster et al. (US 3,606,122, hereafter Brewster) and Kato et al. (US 8,041,107, hereafter Kato)
With respect to claim 1, Sakai teaches a medium issuance system, comprising: a transfer medium loading section (card supply section C) for loading a transfer medium (card K, par. 33); an intermediate transfer sheet supply section (image recording section B), provided downstream of the transfer medium loading section in a transport direction of the transfer medium, for supplying an intermediate transfer sheet (transfer film 46, par. 42) to the transfer medium loaded from the transfer medium loading section, said intermediate transfer sheet having print, including an image, which has been transferred to its transfer medium-facing surface; a hot stamp (transfer roller 33, par. 47), provided in the intermediate transfer sheet supply section, for heating and pressing the intermediate transfer sheet from the surface opposite to the transfer medium-facing surface, thereby transferring the print to an outermost surface of the transfer medium without adhesiveness; and a transporter (transport rollers 29, 30, par. 39) for transporting the transfer medium, loaded from the transfer medium loading section, to the intermediate transfer sheet supply section, wherein the hot stamp heats and presses the intermediate transfer sheet against the transfer medium transported by the transporter at a temperature of not less than 120ºC and not more than 200ºC. (par. 98)
Sakai does not explicitly discuss that the hot stamp supplies a pressure of not less than 0.1 kgf/cm2 and not more than 1000 kgf/cm2, the transfer medium having positioning holes and the transporter having positioning pins capable of being inserted into the positioning holes of the transfer medium, or when supplying the intermediate transfer sheet onto the transfer medium positioning between them can be performed by shooting an alignment mark of the transfer medium with a positioning camera.
Eto teaches a hot-stamp transfer process using a pressure of 0.8Mpa. (Example 9)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Sakai to have an appropriate pressure for transferring the image, particularly in the claimed range, as taught by Eto, in order to transfer the image from the transfer sheet to the transfer medium in an accurate manner.
It is well known to provide a transfer medium with positioning holes and a transporter for a transfer medium using positioning pins. For example, Brewster teaches a transporter having positioning pins (35) capable of being inserted into the positioning holes of a transfer medium for transporting the transfer medium. (col. 1, lines 50-61, Figs. 1-2)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Sakai to operate with a transfer medium having positioning holes and a transporter having positioning pins, as taught by Brewster, in order to provide a different type of transfer medium having additional positioning support.
It is also well-known to perform positioning between two printing elements using a camera. For example, Kato teaches a medium issuance system including wherein, when supplying an image sheet (OVD 4) onto a print medium having a print pattern (printed product 3) positioning between them can be performed by shooting an alignment mark of the transfer medium with a positioning camera. (col. 18, lines 24-29, note that the referenced OVD inspection teaches the use of a camera as claimed)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the system of Sakai to include positioning, as taught by Kato, in order to ensure that the resulting images are properly aligned.
With respect to claim 6, Sakai, as modified by Eto, teaches the transfer medium contains an IC module, and the medium issuance system is provided with an IC module writing section for writing data into the IC module. (Sakai, par. 37)
	With respect to claim 11, Sakai a medium issuance method, comprising the steps of: supplying an intermediate transfer sheet to a transfer medium (par. 42-47), said intermediate transfer sheet having print, including an image, which has been transferred to its transfer medium-facing surface; and heating and pressing the intermediate transfer sheet from the surface opposite to the transfer medium-facing surface by using a hot stamp (par. 47), thereby transferring the print to an outermost surface of the transfer medium without adhesiveness, wherein the hot stamp heats and presses the intermediate transfer sheet against the transfer medium transported by a transporter at a temperature of not less than 120ºC and not more than 200ºC. (par. 98)
Sakai does not explicitly discuss that the hot stamp supplies a pressure of not less than 0.1 kgf/cm2 and not more than 1000 kgf/cm2, or when supplying the intermediate transfer sheet onto the transfer medium, positioning between them can be performed by shooting an alignment mark of the transfer medium with a positioning camera.
Eto teaches a hot-stamp transfer process using a pressure of 0.8Mpa. (Example 9)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Sakai to have an appropriate pressure for transferring the image, particularly in the claimed range, as taught by Eto, in order to transfer the image from the transfer sheet to the transfer medium in an accurate manner.
It is well known to provide a transfer medium with positioning holes and a transporter for a transfer medium using positioning pins. For example, Brewster teaches a transporter having positioning pins (35) capable of being inserted into the positioning holes of a transfer medium for transporting the transfer medium. (col. 1, lines 50-61, Figs. 1-2)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Sakai to operate with a transfer medium having positioning holes and a transporter having positioning pins, as taught by Brewster, in order to provide a different type of transfer medium having additional positioning support.
It is well-known to perform positioning between two printing elements using a camera. For example, Kato teaches a medium issuance system including wherein, when supplying an image sheet (OVD 4) onto a print medium having a print pattern (printed product 3) positioning between them can be performed by shooting an alignment mark of the transfer medium with a positioning camera. (col. 18, lines 24-29, note that the referenced OVD inspection teaches the use of a camera as claimed)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the system of Sakai to include positioning, as taught by Kato, in order to ensure that the resulting images are properly aligned.

Claims 2, 5, 7, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Eto, Brewster and Kato, as applied above, and further in view of Fuchi et al. (WO 2015/129346, hereafter Fuchi)
	With respect to claim 2, Sakai, as modified by Eto, Brewster and Kato, teaches all that is claimed, as in the above rejection, except for a laser printing layer sheet supply section, provided downstream of the intermediate transfer sheet supply section, for superimposing a laser printing layer sheet on the print which has been transferred to the transfer medium.
	Fuchi teaches a printing system comprising a laser printing layer sheet supply section, provided downstream of the intermediate transfer sheet supply section, for superimposing a laser printing layer sheet (laser-coloring layer 720, 721, page 9) on the print which has been transferred to the transfer medium.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the system of Sakai to include a laser printing layer sheet, as taught by Fuchi, in order to be able to provide additional imaging on the transfer medium on a different layer for improved security.
	With respect to claim 5, Sakai, as modified by Eto, Brewster, Kato and Fuchi, teaches 5 a laser printing apparatus, provided downstream of the laser printing layer sheet supply section, for irradiating the laser printing layer sheet with laser light to perform printing. (Fuchi, page 9)
	With respect to claims 7 and 17, Sakai, as modified by Eto, Brewster, Kato and Fuchi, teaches a punching device, provided upstream of the laser printing apparatus, for punching out the transfer medium to remove a peripheral portion thereof. (Fuchi, page 5, line 1)
	With respect to claim 15, Sakai, as modified by Eto, Brewster, Kato and Fuchi, teaches the transfer medium contains an IC module, and the medium issuance system is provided with an IC module writing section for writing data into the IC module. (Sakai, par. 37)

Claims 3-4, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Eto, Brewster, Kato and Fuchi, as applied above, and further in view of Christian et al. (GB 2536918, hereafter Christian)
	With respect to claim 3, Sakai, as modified by Eto, Brewster, Kato and Fuchi, teaches all that is claimed, as in the above rejection, except for a transparent layer sheet supply section, provided downstream of the laser printing layer sheet supply section, for laminating a transparent layer sheet to the laser printing layer sheet.
	Christian teaches a transfer medium system including a transparent layer laminated above an image layer. (protection layer 42, pages 8, 11, Figs. 2, 8-9)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the system of Sakai to include a transparent layer, as taught by Christian, in order to provide a protective layer that allows the image to remain fully visible.
	With respect to claim 4, Sakai, as modified by Eto, Brewster, Kato, Fuchi and Christian, teaches a bonding apparatus, provided downstream of the transparent layer sheet supply section, for heating the laser printing layer sheet and the transparent layer sheet and pressing the laser printing layer sheet and the transparent layer sheet against the transfer medium. (although not shown this mechanism is needed to laminate the layers as taught by Christian)
With respect to claims 13-14, Sakai, as modified by Eto, Brewster, Kato, Fuchi and Christian, teaches a laser printing apparatus, provided downstream of the laser printing layer sheet supply section, for irradiating the laser printing layer sheet with laser light to perform printing. (Fuchi, page 9)
	With respect to claim 16, Sakai, as modified by Eto, Brewster, Kato, Fuchi and Christian, teaches the transfer medium contains an IC module, and the medium issuance system is provided with an IC module writing section for writing data into the IC module. (Sakai, par. 37)

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Eto, Brewster and Kato as applied above, and further in view of Katsuta. (JP 2003-094864)
	With respect to claim 8, Sakai, as modified by Eto, Brewster and Kato, teaches all that is claimed, as in the above rejection, except for explicitly teaching an image recognizer for recognizing an image on the transfer medium.
	Katsuta teaches a transfer printing system including an image recognizer (image check unit 46, page 7) for recognizing an image on the transfer medium.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Sakai to include an image recognizer, as taught by Katsuta, in order to check the image for mistakes.
With respect to claim 9, Sakai, as modified by Eto, Brewster and Kato, teaches all that is claimed, as in the above rejection, except for explicitly teaching the print of the transfer medium includes an ID mark, and the medium issuance system is provided with an ID mark reader for reading the ID mark.
	Katsuta teaches a transfer printing system including an ID mark reader (image check unit 46, page 7) for reading an ID mark in an image.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Sakai to include an ID mark reader, as taught by Katsuta, in order to check the ID mark for mistakes.

Claims 10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai, in view of Eto, Brewster, Kato and Fuchi, as applied above, and further in view of Katsuta.
	With respect to claim 10, Sakai, Eto, Brewster, Kato and Fuchi teach all that is claimed, as in the above rejection including a laser printing apparatus, provided downstream of the laser printing layer sheet supply section, for irradiating the laser printing layer sheet with laser light to perform printing, and an image recognizer for recognizing an image on the transfer medium. (Fuchi, page 9)
	The references do not explicitly teach wherein the print of the transfer medium includes an ID mark, and the medium issuance system is provided with an ID mark reader for reading the ID mark, and wherein the medium issuance system is also provided with a controller which performs matching between read information from the ID mark reader and the image recognizer and printing information to be sent to the laser printing apparatus.
	Katsuta teaches a transfer printing system including an ID mark reader (image check unit 46, page 7) for reading an ID mark in an image and a controller to perform matching between read information from the ID mark reader and the image recognizer and printing information to be sent to the laser printing apparatus. (page 7) 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Sakai to include an ID mark reader and controller, as taught by Katsuta, in order to detect mistakes.
With respect to claim 18, Sakai, as modified by Eto, Brewster, Kato and Fuchi, teaches all that is claimed, as in the above rejection, except for explicitly teaching an image recognizer for recognizing an image on the transfer medium.
	Katsuta teaches a transfer printing system including an image recognizer (image check unit 46, page 7) for recognizing an image on the transfer medium.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Sakai to include an image recognizer, as taught by Katsuta, in order to check the image for mistakes.
With respect to claim 20, Sakai, as modified by Eto, Brewster, Kato and Fuchi, teaches all that is claimed, as in the above rejection, except for explicitly teaching the print of the transfer medium includes an ID mark, and the medium issuance system is provided with an ID mark reader for reading the ID mark.
	Katsuta teaches a transfer printing system including an ID mark reader (image check unit 46, page 7) for reading an ID mark in an image.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Sakai to include an ID mark reader, as taught by Katsuta, in order to check the ID mark for mistakes.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai, in view of Eto, Brewster, Kato, Fuchi and Christian, as applied above, and further in view of Katsuta.
With respect to claim 19, Sakai, as modified by Eto, Brewster, Kato, Fuchi and Christian, teaches all that is claimed, as in the above rejection, except for explicitly teaching an image recognizer for recognizing an image on the transfer medium.
	Katsuta teaches a transfer printing system including an image recognizer (image check unit 46, page 7) for recognizing an image on the transfer medium.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Sakai to include an image recognizer, as taught by Katsuta, in order to check the image for mistakes.

Response to Arguments
Applicant’s arguments filed May 12, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2,216,042 and US 3,139,292 each teach a transporter having positioning pins to transport a transport medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853